Citation Nr: 0719235	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-35 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected pension in the amount of $23,606.94.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1974 to August 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of determination, dated in July 2005, of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

In March 2006, the Board remanded the case to the RO for a 
personal hearing.  In May 2006, the veteran appeared at a 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  

Of record is additional evidence in the form of a medical 
bills and statements, dated in 2005 and 2006, which was 
accompanied by a waiver of the right to have the evidence 
reviewed by the RO.  38 C.F.R. § 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The overpayment in this case was created as a result of the 
fact that the veteran was paid nonservice-connected pension 
benefits on the basis that his countable income did not 
exceed the maximum annual limit, when the income of the 
veteran was discovered to be greater than what the RO had 
been led to believe.  The overpayment was created when the RO 
retroactively terminated the veteran's pension benefits, 
effective on January 1, 2003, on the basis that the veteran 
began receiving Social Security disability benefits that had 
not been reported to the RO.  

The veteran subsequently requested a waiver of recovery of 
the overpayment, which according to the RO amounts to 
$23,606.94.  However, before a decision can be made on 
whether the veteran is entitled to a waiver of recovery of 
the overpayment, it must be determined whether or not the 
overpayment was properly calculated.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991) (where the Court held that 
it is improper to adjudicate an application for waiver 
without first determining the lawfulness of the debt 
asserted).  The record does not contain adequate information 
to determine whether the overpayment amount is correct.  For 
example, the precise period of the overpayment is not 
indicated in the record (the beginning of the period is 
January 1, 2003, but the ending date is not clear).  Thus, an 
audit is necessary to reveal precisely the period of the 
overpayment, the VA benefit amounts that were due and paid to 
the veteran for the overpayment period, the amounts of income 
considered in determining pension entitlement, and any 
medical expenses used to reduce countable income.  

Furthermore, an updated financial status report is needed, 
particularly in view of further ambiguities in the record.  
For example, the status of the veteran's dependencies is not 
known - the most recent VA Form 5655, Financial Status 
Report, of November 2005 shows both that the veteran is 
married and unmarried.  Also, the veteran indicated in his 
November 2005 financial status report that he paid $500 for 
rent or mortgage, but he testified in May 2006 that he had 
just received a trailer from FEMA because his mobile home was 
damaged by a hurricane in 2005.  His living expenses, to 
include utilities and heat, are at this point vague.   

Accordingly, the case is REMANDED for the following action:

1.  Prepare an audit of the veteran's 
pension account, setting forth the period 
of the overpayment at issue and the 
amounts due and paid to the veteran, the 
amounts of income considered in 
determining pension entitlement, and any 
medical expenses used to reduce countable 
income.  Once compiled, associate the 
audit report with the claims folder, and 
send a copy to the veteran.  

2.  Request an updated VA Form 5655, 
Financial Status Report, from the 
veteran, and also elicit additional 
information from him to include whether 
he has expenses arising out of any child 
dependencies and receipt of FEMA trailer.  

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for waiver of recovery of 
an overpayment.  If the decision remains 
adverse to the veteran, the RO should 
provide him with a Supplemental Statement 
of the Case and the opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



